[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 211 
In this case the defendant was convicted of murder in the first degree without recommendation to mercy. It is a companion case to Case No. 1.
In Case No. 1 the accused was charged and convicted of the murder of John H. Surrency. In this case (No. 2) he was charged and convicted of the murder of Mayme Elizabeth Surrency. Both homicides occurred at the same time and place.
The assignments of error and the questions involved are alike.
The judgment here should be, and is affirmed upon the authority of the opinion and judgment in the other case of Hysler v. State, filed at this Term of the Court.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., concurs in the opinion and judgment.
CHAPMAN, J., concurs specially.
BROWN, J., not participating.